             Case 4:19-cv-07966-JST Document 53-1 Filed 10/09/20 Page 1 of 17




       Steven L. Weinstein
  1
       steveattorney@comcast.net
  2    P.O. Box 27414
       Oakland, CA 94602
  3    Tel: (510) 336-2181
  4    Patrick H. Peluso
       ppeluso@woodrowpeluso.com*
  5    Taylor T. Smith
       tsmith@woodrowpeluso.com*
  6    WOODROW & PELUSO, LLC
       3900 East Mexico Ave., Suite 300
  7    Denver, Colorado 80210
       Telephone: (720) 213-0675
  8    Facsimile: (303) 927-0809
  9    *Pro Hac Vice
10     Attorneys for Plaintiff and the Classes
11                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                    OAKLAND DIVISION
13
                                                             Case No. 4:19-cv-07966-JST
1.14    ABANTE ROOTER AND PLUMBING,
        INC., individually and on behalf of all others       DECLARATION OF TAYLOR T.
15      similarly situated,                                  SMITH IN SUPPORT OF
                                                             PLAINTIFF’S RESPONSE IN
2.16                           Plaintiff,                    OPPOSITION TO DEFENDANT
                                                             MERCHANT INDUSTRY LLC’S
3.17    v.                                                   MOTION TO DISMISS PURSUANT
                                                             TO FED. R. CIV. P. 12(b)(1) AND
4.18    UNLOCKED BUSINESS STRATEGIES,                        12(b)(2)
        INC. a New York corporation, THOMAS R.
19      COSTA, an individual, and MERCHANT                   Date: In Chambers
        INDUSTRY, LLC d/b/a SWIPE4FREE, a                    Time: In Chambers
20      New York limited liability company,                  Judge: Hon. Jon S. Tigar
                                                             Courtroom: 6, 2nd Floor
21                             Defendants.

22
23             I, Taylor T. Smith, declare as follows:
24             1.      I am an attorney with the law firm Woodrow & Peluso, LLC and an attorney of
25     record for Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff” or “Abante”).
26
27
28     DECLARATION OF TAYLOR T. SMITH                    1
       RE: RESPONSE TO MTD
         Case 4:19-cv-07966-JST Document 53-1 Filed 10/09/20 Page 2 of 17




 1          2.      On December 4, 2019, Plaintiff filed the instant action against Defendant
 2   Unlocked Business Strategies, Inc. (“UBS”) alleging wide-scale violations of the Telephone
 3   Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA” or “Act”). (Dkt. 1.)
 4          3.      The initial complaint was subsequently amended on two occasions. First, on
 5   February 17, 2020, Plaintiff filed its First Amended Complaint, which named Thomas R. Costa
 6   (“Costa”) as an additional defendant. (Dkt. 15.) Second, on April 20, 2020, Plaintiff filed its
 7   Second Amended Complaint naming Merchant Industry, LLC d/b/a Swipe4Free (“Merchant
 8   Industry”) (collectively with UBS and Costa “Defendants") as an additional defendant. (Dkt. 25.)
 9          4.      During Plaintiff’s pre-suit investigation, counsel reviewed emails from UBS
10   received by Plaintiff dated August 29, 2020. (See UBS Email, a true and accurate copy of the
11   email is attached hereto as Exhibit 1.) The email was sent as a follow up email to the August 28,
12   2020 call.
13          5.      Attached to the UBS Email were two brochures advertising Merchant Industry’s
14   products and services. (See Merchant Industry Brochures, true and accurate copies are attached
15   hereto as Exhibit 2.)
16          6.      During a subsequent email communication on August 29, 2020, Richie Smyth
17   further explained Merchant Industry’s relationship with processors, including TSYS, First Data,
18   and Clover POS. (See Exhibit 1.)
19          7.      Merchant Industry’s website details how an individual or entity becomes an
20   independent sales organization of Merchant Industry. (See Merchant Industry Webpage, a true
21   and accurate copy of Merchant Industry’s website, https://swipe4free.com/partner/, as of October
22   2, 2020 is attached hereto as Exhibit 3.)
23          8.      On August 21, 2020, counsel for Costa and UBS contacted Plaintiff’s counsel via
24   email regarding the instant case.
25          9.      On September 30, 2020, following a series of email communications, counsel for
26   Costa and UBS confirmed the existence of a lead generation company that has some involvement
27
28   DECLARATION OF TAYLOR T. SMITH                    2
     RE: RESPONSE TO MTD
         Case 4:19-cv-07966-JST Document 53-1 Filed 10/09/20 Page 3 of 17




 1   with the subject telephone calls. At this time, UBS and Costa have not identified the lead
 2   generation company.
 3          I declare under penalty of perjury under the laws of the United States of America that the
 4   foregoing is true and correct. Executed on October 9, 2020, in Denver, Colorado.
 5
 6                                        By:      /s/ Taylor T. Smith

 7                                                Taylor T. Smith*
                                                    tsmith@woodrowpeluso.com
 8                                                WOODROW & PELUSO, LLC
 9                                                3900 East Mexico Avenue, Suite 300
                                                  Denver, Colorado 80210
10                                                Telephone: (720) 907-7628

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28   DECLARATION OF TAYLOR T. SMITH                   3
     RE: RESPONSE TO MTD
Case 4:19-cv-07966-JST Document 53-1 Filed 10/09/20 Page 4 of 17




                 Exhibit 1
012324141                                   56789ÿÿ ÿ
                   Case 4:19-cv-07966-JST Document     ÿ
                                                     53-1      10/09/20
                                                           Filed  ÿ Page 5 of 17

                                                                                         789:ÿ<==8ÿ>789:<=?8@ABCDEFGHI=DJ

 KLMNÿOPMKQRSTÿUQVVQWÿRX
 YFIZF9ÿMD[\Zÿ]08#8"^$_9!#&"1)8̀#!6a                                                              $bÿ$ ÿ44bÿ4104ÿ7ÿ040*ÿc
 !ÿ20"1ÿ!!0ÿ]20"1!$031^ 6789#!6a
   dÿ7_1ÿ80ÿ77ÿ70"ÿ"ÿ7#$79ÿ0!#"!0bÿ6"7_8_ ÿ7ÿ"ÿ"_1ÿ!2ÿ"7#ÿ)$8_"ÿ17eÿ"eÿ70"ÿ"ÿ!_"ÿ7ÿ07_2"0
   799ÿ!2ÿ"ÿ6!_"eÿ20!6ÿe!$0ÿ#$!6"0ÿ7##!$_ÿ!ÿe!$0ÿ7##!$_ÿ1789e
   "ÿ08670eÿ1822"0"_#"ÿ)"/""_ÿ"ÿ/!ÿ8ÿ0"799eÿ2!0ÿ$ÿ7ÿ0!#"!0ÿ"ÿ!_9eÿ1822"0"_#"ÿ2!0ÿ7ÿ6"0#7_ÿ8ÿ82ÿe!$ÿ/7_ÿ!
   $"ÿ"ÿ9!."0ÿÿe"6ÿ80ÿ77ÿ#0"7"1ÿ9!."0bÿ7_1ÿ"eÿ&""ÿ8ÿ7ÿ7_ÿ"f#9$8."ÿ0!1$#ÿ2!0ÿ"6"9."ÿ!ÿe!$
   7."ÿ!ÿ$"ÿ80ÿ77ÿ82ÿe!$ÿ/7_ÿ"ÿ9!."0ÿ
   "ÿ1822"0"_#"ÿ2!0ÿ$ÿ8ÿ!_"ÿ!2ÿ"6ÿ7$6"ÿ"ÿ28_7_#879ÿ08&ÿ!2ÿ"ÿ07_7#8!_bÿ6"7_8_ ÿ82ÿe!$bÿ7ÿ7ÿ6"0#7_bÿ7."
   7ÿ#$!6"0ÿ7ÿ1!"ÿ7ÿ#70")7#&ÿ2!0ÿ0b111ÿ"eÿ/899ÿ7$6"ÿ7ÿ08&ÿ8_"71ÿ!2ÿ2!0#8_ ÿ6"ÿ7ÿ"ÿ7 "_ÿ!ÿ7$6"ÿ8b
   /89"ÿ"ÿ!"0ÿ/899ÿ7eÿ6"ÿ7ÿ8"0ÿ#!6688!_ÿ7_1ÿ2!0#"ÿ6"ÿ!ÿ7$6"ÿ"ÿ08&ÿ8ÿ8ÿ!2ÿ#!$0"ÿ7$68_ ÿe!$ÿ7ÿ"
   6"0#7_ÿ1!ÿ_!ÿ7eÿ"ÿ#70")7#&bÿ/8#ÿ)78#799eÿ!_9eÿ7"_ÿ8_ÿ207$1ÿ#7"ÿ2ÿe!$ÿ70"ÿ97__8_ ÿ!ÿ7eÿ!"_ÿ7ÿ7
   )$8_"bÿ"_ÿe!$ÿ/!$91ÿ7$6"ÿ"ÿ#70")7#&ÿ08&ÿ280ÿ79/7eÿ8ÿ0"799eÿ8ÿ!_9eÿ7ÿ08&ÿ2!0ÿ8$78!_ÿ/"0"ÿ970"
   8#&"ÿ8"6ÿ70"ÿ!91ÿ!0ÿ6!_"eÿ8ÿ#!99"#"1ÿ8_ÿ71.7_#"ÿ!2ÿ"0.8#"ÿ)"8_ ÿ0"_1"0"1ÿ!0ÿ!!1ÿ)"8_ ÿ1"98."0"1ÿÿ
   8ÿ"ÿdÿ972!06bÿ8_#"ÿ/"ÿ70"ÿ7$68_ ÿ"ÿ08&ÿ!2ÿ"ÿ#70")7#&bÿ/"ÿ$_1"0/08"ÿ!$0ÿ!/_ÿ1"79ÿ/8#ÿ#7_ÿ)"
   1!_"ÿ8_ÿ4+ÿ!$0bÿ!ÿ82ÿe!$ÿ/!$91ÿ98&"ÿ!ÿ/8#ÿ!."0ÿ/"ÿ#7_ÿ1!ÿ7ÿ6$#ÿ5$8#&"0ÿ/8ÿdÿ8ÿ80ÿ77bÿ/"ÿ7."ÿ!
   "_1ÿe!$0ÿ798#78!_ÿ180"#9eÿ!ÿ"6ÿ2!0ÿ$_1"0/088_ ÿ/8#ÿ#!$91ÿ7&"ÿ"."079ÿ17eÿ2!0ÿ70!.79
   g"b
   h8#8"ÿ6eÿ
   _ÿ$bÿ$ ÿ44bÿ4104ÿ7ÿ40(ÿcÿ20"1ÿ!!0ÿ]20"1!$031^ 6789#!6aÿ/0!"
      "_ÿ8ÿ/"_ÿ!ÿ"ÿ/")8"bÿ8ÿ7eÿdÿ7_1ÿ80ÿ77ÿ7ÿ8ÿe!$0ÿ0"978!_8ÿ/8ÿd%
      _ÿ$bÿ$ ÿ44bÿ4104ÿ7ÿ01i4ÿcÿh8#8"ÿ6eÿ]08#8"^$_9!#&"1)8̀#!6aÿ/0!"
         "eb
         "ÿ70"ÿ"998_ ÿ"ÿ/8"+20""ÿ0!1$#ÿ7ÿ!_"ÿ!2ÿ"80ÿ7228987"ÿ99ÿ!2ÿ"ÿ#$!6"0ÿ"0.8#"bÿ0!1$#ÿ67_7 "6"_b
         7_1ÿ"0.8#"ÿ70"ÿ0"_1"0"1ÿ)eÿ/8"+20""bÿ/"ÿ70"ÿ869eÿ!_"ÿ!2ÿ"80ÿjÿ8_&ÿ!2ÿ_9!#&"1g8̀ÿ7ÿ7ÿ07_#8""ÿ!2
         c"0#7_ÿ_1$0ebÿ/8#ÿ!/_ÿ"ÿ/8"+0""ÿ0!1$#ÿ
         g"9!/ÿ70"ÿ!6"ÿ77#6"_ÿ!2ÿ"ÿ!."0799ÿ0! 076ÿ/"ÿ!22"0ÿ"ÿ!2ÿ#!$0"ÿ79!ÿ!22"0ÿ07188!_79ÿ6"0#7_ÿ0!#"8_
         7_1ÿ$707_""ÿ!ÿ)"7ÿ"ÿ07"ÿe!$ÿ#$00"_9eÿ7eÿ"ÿ$ÿ&_!/ÿ82ÿe!$ÿ70"ÿ8_"0""1ÿ8_ÿ"8_ ÿ!_ÿ7_!"0ÿ#799ÿ!
         18#$ÿ"ÿ#7ÿ18#!$_ÿ0! 076ÿ2$0"0ÿ7_1ÿ/7ÿ86"ÿ/!0&ÿ2!0ÿe!$
         g"b
         h8#8"ÿ6eÿÿ
         _ÿ"1bÿ$ ÿ4*bÿ4104ÿ7ÿi4,ÿcÿ20"1ÿ!!0ÿ]20"1!$031^ 6789#!6aÿ/0!"
            "99!
            ÿ!$ ÿe!$ÿ70"ÿ20!6ÿ/8"+20""ÿÿ76ÿ!ÿ#!_2$"1
            _ÿ"1bÿ$ ÿ4*bÿ4104ÿ7ÿ411ÿcÿh8#8"ÿ6eÿ]08#8"^$_9!#&"1)8̀#!6aÿ/0!"
               8ÿc0ÿ)7_"b
               "ÿ0"#"8."1ÿe!$0ÿ8_5$80eÿ7)!$ÿ!$0ÿ_9!#&"1ÿ7e6"_ÿ"#_!9! e
               "ÿ6"ÿ&_!/ÿ/"_ÿe!$j1ÿ98&"ÿ!ÿ#"1$9"ÿ7ÿ86"ÿ!ÿ18#$ÿ8ÿ2$0"0ÿ2!0ÿ6!0"ÿ8_2!0678!_ÿ!_ÿ"ÿ"#_!9! eÿ
               d!$ÿ#7_ÿ79!ÿ.88ÿ$ÿ7ÿ22///$_9!#&"1)8̀#!627e6"_!9$8!_
               ÿ
               ÿ/899ÿ)08"29eÿ"f978_ÿ!/ÿ"ÿ_9!#&"1ÿ7e6"_ÿ"#_!9! eÿ8ÿ790"71eÿ7.8_ ÿ)$8_"ÿ!/_"0ÿ"_ÿ!2
226789!! 9"#!6267892$20%8&'((3)*(+,##-.8"/'-"70#'799-"06681'6 23, 03+,4,10114,44,4(04-15'0-869'6 23, 03+,6 024
012324141                                   56789ÿÿ ÿ
                   Case 4:19-cv-07966-JST Document     ÿ
                                                     53-1      10/09/20
                                                           Filed  ÿ Page 6 of 17
             !$771ÿ!2ÿ1!9970ÿ771ÿ!/ÿ8ÿ#77ÿ"9ÿ8!$ÿ1!ÿ"ÿ76"
             ÿ
             ÿ
             ÿ
             9"ÿ:" 701;
             :8#8"ÿ68




226789!! 9"#!6267892$20%8&'((3)*(+,##-.8"/'-"70#'799-"06681'6 23, 03+,4,10114,44,4(04-15'0-869'6 23, 03+,6 424
Case 4:19-cv-07966-JST Document 53-1 Filed 10/09/20 Page 7 of 17




                 Exhibit 2
Case 4:19-cv-07966-JST Document 53-1 Filed 10/09/20 Page 8 of 17
Case 4:19-cv-07966-JST Document 53-1 Filed 10/09/20 Page 9 of 17




                                                             Fees        Swipe4Free     Traditional Credit
                                                                                         Card Processing
                                                                                          2-4% of Gross
                                                         Interchange      WAIVED           Credit Card
                                                             Fee                         Sales Volume*
                                                                                      *Varies by business and card type

                                                         Transaction                     $0.05 - $0.25
                                                             Fee          WAIVED        Per Transaction
                                                         Authorization                   $0.05 - $0.25
                                                             Fee          WAIVED        Per Transaction
                                                          Statement       WAIVED         $5.00 - $10.00
                                                             Fee                           Per Month
                                                           TIN / IRS      WAIVED          $4.95 - $9.99
                                                             Fee                           Per Month
                                                           Monthly        WAIVED        $25.00 - $49.99
                                                           Minimum                        Per Month
                                                            Annual        WAIVED       $79.99 - $199.99
                                                             Fee                           Per Year
                                                         Online Access    WAIVED         $3.00 - $15.00
                                                              Fee                          Per Month
                                                           Express        WAIVED         $9.95 - $19.95
                                                         Funding Fee                       Per Month
                                                          ALL JUNK        WAIVED        $1.99 - $199.99
                                                            FEES                           Per Month
                   Case 4:19-cv-07966-JST Document 53-1 Filed 10/09/20 Page 10 of 17

                                               Your Local Processor That Offers the
                                             #
                                               1 Cash Discount Platform In the Nation



                    Top 10 Reasons to Use Cash Discounting


                 Cash Discounting is fully compliant with federal and state laws
                 The Durbin Amendment does not allow any payment card network to inhibit a
                 merchant’s ability to implement a cash discount.




                 The U.S. has the highest interchange rates
                 U.S. interchange rates are unregulated, allowing payment card networks
                 (Visa, MasterCard, etc.) to charge what they want. Rates go up April 2019.




                 Raising your prices costs customers
                 It has been proven that raising prices costs far more customers than implementing
                 a cash discount program.




                 Offset the rising minimum wage rate
                 States across the U.S. are raising minimum wage rates, especially in the tri-state
                 area with New York at $15/hour with New Jersey soon to follow.




                 Customers receive all the benefits from rewards cards
                 Cards like Chase Sapphire, Capital One Venture, Citibank Double Cash, & Capital
                 One Savor continue to offer more rewards, costing merchants over 3.5%




Swipe4Free | 3636 33rd St Ste 206, Long Island City, NY 11106 | www.Swipe4Free.com | 1-855-345-0040 | Sales@Swipe4Free.com
                   Case 4:19-cv-07966-JST Document 53-1 Filed 10/09/20 Page 11 of 17

                 To avoid annual fees and all other junk fees
                 Annual fees are just one example of a junk fee charged by your traditional credit
                 card processor.




                 Removing Minimum Credit or Debit Card Signs
                 Cash Discounting removes the need to implement a minimum debit or credit
                 card sales signs.




                 Stop sending customers to the ATM never to return
                 ATM fees are always higher than the 4% Non-Cash Charge. They can go up to
                 $4 for withdrawal plus other penalties charged by their bank.




                 Offset other constantly growing costs of doing business
                 From rising rent to inventory costs, the cost of doing business grows every year
                 for merchants with no relief.




                 Customers appreciate having choices
                 Customers prefer to have choices, giving the customer the choice to pay in cash
                 and save money is preferred to them having to pay higher prices.




   Currently more than 99% of businesses accepting credit cards are on traditional
   programs. These businesses pay a variety of different daily, monthly, and annual
   Fees. In addition, they pay a percentage of all sales for the privilege of accepting
   credit and debit cards as a form of payment. When you add up all the fees and
   percentages that business owners are forced to pay, it comes out to anywhere
   from 3% – 4%+ of their gross credit / debit card sales.

   Switch to Swipe4Free today and eliminate your entire credit card processing bill!


Swipe4Free | 3636 33rd St Ste 206, Long Island City, NY 11106 | www.Swipe4Free.com | 1-855-345-0040 | Sales@Swipe4Free.com
Case 4:19-cv-07966-JST Document 53-1 Filed 10/09/20 Page 12 of 17




                 Exhibit 3
10/2/2020               Case 4:19-cv-07966-JST Document          53-1 Filed 10/09/20 Page 13 of 17
                                                https://swipe4free.com/partner/#lp-pom-block-280


                                                                                                          1.855.345.0040 |     Sales@Swipe4Free.com




                                         Home      Products     Become A Partner          Compliance        About Us         News   Contact Us Login




   Join The Nation's
   #1 ISO & Agent
   Program Today!

                                                      What Is An ISO?
     An ISO is an Independent Sales Organization. As an ISO of Swipe4Free, you will be opening up your own book
     of business as a 1099'd Independent Contractor with unlimited residualized income and commission potential.


              Why Should You Become A Swipe4Free ISO?
     Every single business and business owner is a potential client. For those of you who have experience selling for
     di erent companies in di erent industries you know that a big part of any sales job is nding the right prospects.
     When you decide to sell Swipe4free, you can sign up any business of any type and size. In today’s market,
     everyone accepts credit and debit cards and let’s face it what business is not looking to save money by
     eliminating those ridiculous credit card processing fees! Imagine selling something where you can walk into any
     business and o er them to get rid of one of their largest bills putting a lot of money back in their pockets!
     Business owners have it now harder than ever before to make a pro t , imagine what they can do with all the
     savings you provide them!
                                                     Celebrity Entrepreneur & Investor Marc Portney for Swipe4…
                                                                                                        Swipe4…




                                         What Kind of ISO Are You?
                        Swipe4Free provides individualized trainings based on your schedule and goals.
                        Let us help you succeed and build a residualized source of income that’s limitless.




https://swipe4free.com/partner/#lp-pom-block-280                                                                                                       1/5
10/2/2020               Case 4:19-cv-07966-JST Document          53-1 Filed 10/09/20 Page 14 of 17
                                                https://swipe4free.com/partner/#lp-pom-block-280

     Looking To Make $100,000 Within A Year
     With Endless Growth Opportunities
     All While Being On The Go?
     For the entrepreneur who’s ready to start their own business. Swipe4Free gives you
     the opportunity to be your very own boss and create your own hours.
         Learn More




     Are You Looking To Create A Secondary Income
     While Working With Your Existing Relationships?
     Create an additional source of monthly income by o ering Swipe4Free services to
     your existing relationships and contacts
         Learn More




     Do You Want To Help Your Local Small
     Businesses Succeed?
     If you’re an active community member who shops local and wants to help
     businesses eliminate unnecessary fees, while expanding your relationships and
     creating a residualized income, Swipe4Free has the program for you.
         Learn More




   Already An ISO? Here’s How We Can Help You Grow!
                                                   White Glove Service




https://swipe4free.com/partner/#lp-pom-block-280                                                     2/5
10/2/2020               Case 4:19-cv-07966-JST Document          53-1 Filed 10/09/20 Page 15 of 17
                                                https://swipe4free.com/partner/#lp-pom-block-280




                   • Custom Made Marketing                          • Newest Payment Technology
                   • 24/7 ISO Support Managers                      • Custom POS Integrations
                   • ISO Trainers                                   • Lead Generation
                   • Multitude of Weekly Trainings                  • Appointment Setting
                   • Residual Payment Specialists                   • Custom Proprietary CRM
                                                        Find Out More




            Swipe4Free
            Will Build A Custom
            Residual & Bonus
            Compensation Package
            For You and Your Brand!


                           Services for All Levels of Experience
                 We understand that all ISO’s needs are very di erent. We have created residual and
                 bonus programs designed to help our ISO’s maximizie their individual opportunites and goals.



            New To The Industry ISO's
            We o er entry level training, high level support, and over two decades of industry knowledge
            to build your very own brand.
                 Join Today




            Existing ISO's Looking To Expand
            Grow your brand through white labeled marketing and our dedicated appointment setters
            providing you leads on a daily basis.
                 Join Today




https://swipe4free.com/partner/#lp-pom-block-280                                                                3/5
10/2/2020                    Case 4:19-cv-07966-JST Document          53-1 Filed 10/09/20 Page 16 of 17
                                                     https://swipe4free.com/partner/#lp-pom-block-280

                   Established               ISOpossible
                   We provide you with the highest Of residual
                                                         cessplit, payment hierarchy for your team of
                   ISO’s, bonus structures, and 24/7 support.
                      Join Today




                                     We Are A One Stop Shop For All
                                                 Your Processing Needs
  • ISO Support Managers                           • Over 60+ POS Integrations                           • In-House Marketing Department
  • ISO Trainers                                   • Equipment Leasing / Financing                       • White Labeled Statements
  • Marketing Department                           • Proprietary Custom CRM and Mobile App               • Custom Marketing Materials
  • Residual Payment Specialists                   • Merchant Facing CRM                                 • Web Design & Development
  • Risk & Underwriters                            • Cash Advance In-House                               • Appointment Setting
  • Access to Management                           • Custom EMV POS Sytems for Cash
  • Lead Generation                                  Discounting and Surcharging




                                                              ISO Access CRM
                                                              Mobile Custom Relationship Management App
                                                              Download our mobile app available on both Android and IOS devices giving you
                                                              access to our custom built CRM on the go. You can service and answer all of your
                                                              merchants questions and needs while mobile. Residuals, authorizations,
                                                              transactions, chargebacks can all be handled at the tip of your ngers. Provide
                                                              amazing support to both your merchants and your ISO’s at your convenience.
                                                                  Marketing Materials
                                                                  POS & Terminal Inventory
                                                                  Equipment Prices
                                                                  Quote Tool
                                                                  Lease Calculator
                                                                Find Out More




            Full Name*


            Email Address*



            Phone Number*


            Company Name


            City


            Select a State


            How Did You Hear About Swipe4Free?




https://swipe4free.com/partner/#lp-pom-block-280                                                                                                 4/5
10/2/2020                        Case 4:19-cv-07966-JST Document          53-1 Filed 10/09/20 Page 17 of 17
                                                         https://swipe4free.com/partner/#lp-pom-block-280




                                     Submit




 Swipe4Free® is a registered ISO of the following Banks: Wells Fargo Bank, N.A., Concord, CA, Esquire Bank N.A., Jericho,
 NY. Designated trademarks and brands are the property of their respective owners. American Express may require
 separate approval. The Clover name and logo are owned by Clover Network, Inc. a wholly-owned subsidiary of First
 Data Corporation, and are registered or used in the U.S. and many foreign countries.

                                                                                                                                                      1.855.345.0040
                                                                                                                                             Sales@Swipe4Free.com


                                                                                         Copyright © 2020 Swipe4Free - All Right Reserved.




https://swipe4free.com/partner/#lp-pom-block-280                                                                                                                       5/5
